NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                    MARISA E. DIGGS,
                       Petitioner,
                              v.
     DEPARTMENT OF HOUSING AND URBAN
             DEVELOPMENT,
                Respondent.
                __________________________

                        2010-3193
                __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DC0752090594-I-1.
               __________________________

                         ORDER
    This is a petition for review of the final decision of the
Merit Systems Protection Board, affirming Ms. Diggs’s
removal from the Department of Housing and Urban
Development for misconduct. See Diggs v. Dep’t of Hous.
& Urban Dev., 2010 MSPB 151 (Jul. 22, 2010). Although
neither party raised the issue of subject matter jurisdic-
tion, this court has a “special obligation to satisfy itself . .
. of its own jurisdiction.” Bender v. Williamsport Area
Sch. Dist., 475 U.S. 534, 541 (U.S. 1986) (internal quota-
tions omitted). Having sought to do so, it is unclear
whether we have subject matter jurisdiction over Ms.
DIGGS   v. HUD                                           2


Digg’s petition, or whether this is a “mixed” case over
which jurisdiction lies elsewhere. See Williams v. De-
partment of Army, 715 F.2d 1485, 1490 (Fed. Cir. 1983);
Baker v. Dep’t of the Interior, No. 00-3174, 2000 U.S. App.
LEXIS 28554, at *2 (Fed. Cir. Nov. 8, 2000) (per curiam)
(holding that cases involving an employment action
“which may be appealed to the MSPB and an allegation in
the nature of an affirmative defense that a basis for the
action was discrimination within one of the categories in
[5 U.S.C.] § 7702” are “ ‘[m]ixed’ cases excluded from the
Federal Circuit’s jurisdiction”) (internal quotations omit-
ted). We, accordingly, request additional briefing on this
jurisdictional question.
   IT IS ORDERED THAT:
    The parties shall file simultaneous supplemental
briefs addressing the following issue: Does this court have
subject matter jurisdiction over Ms. Diggs’s petition, or
does it present a “mixed” case over which jurisdiction lies
elsewhere? An original and six copies of each brief shall
be filed, and two copies of each brief shall be served on
opposing counsel. The supplemental briefs shall be filed
within 21 days of the date of this order and shall adhere
to the type-volume limitations set forth in Federal Rule of
Appellate Procedure 32 and Federal Circuit Rule 32.

                                   FOR THE COURT


     July 29, 2011                 /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk


cc: Marisa E. Diggs
    Katy M. Bartelma, Esq.